COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00021-CR


Michael Kenneth Lawrence                §   From the 396th District Court

                                        §   of Tarrant County (1206502D)

v.                                      §   January 2, 2014

                                        §   Opinion by Chief Justice Livingston

The State of Texas                      §   (p)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the following language on the second page in its entirety:         “APPOINTED

ATTORNEY FEES IN THE AMOUNT OF $14,475.00 PAYABLE TO AND

THROUGH THE DISTRICT CLERK’S OFFICE OF TARRANT COUNTY, TX

ORDERED AS A CONDITION OF PAROLE UNDER ARTICLE 26.05(g)

T.C.C.P.” We also modify the judgment to reduce the amount of reparations to
“$3,422.00.”   It is ordered that the judgment of the trial court is affirmed as

modified.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By _________________________________
                                      Chief Justice Terrie Livingston